Citation Nr: 0712490	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-32 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for residuals of 
a left hip replacement, to include left ear fullness, light-
headedness, dizziness and intolerance for medication and 
alcohol due to treatment at a Department of Veterans Affairs 
(VA) facility in November 1994.

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for residuals of 
a right hip replacement, to include right leg shortening, 
angulation, right hip pain, right knee pain and reduced 
mobility, due to treatment at a VA facility in April 1997.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to January 
1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Regional Office (RO) that denied the veteran's claims for 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of bilateral hip replacement surgery at 
a VA facility in November 1994, and April 1997.

The veteran was scheduled to testify at a hearing before a 
Veterans Law Judge at the RO in May 2005, but withdrew his 
request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he has right leg shortening and 
right hip knee pain as a result of the fact that the 
prosthesis was implanted at a different angle from the left 
hip prosthesis.  In addition, the veteran reported that a VA 
physician at a follow-up treatment informed him that the 
right prosthesis was placed at a different angle than the 
left, and subsequently caused a shortening of the leg 
requiring a lift in his left shoe.  The Board notes that a 
November 1997 VA treatment report notes that that the right 
acetabulum was positioned higher than the left.  It was noted 
that both prostheses were in good position and that he was 
doing well and playing golf.  A 
1/4-inch shoe lift was prescribed for the left shoe.  While the 
veteran indicates that a physician has indicated his right 
leg problems are due to the positioning of the right hip 
prosthesis, it does not appear that a medical report 
reflecting such is contained in the record.  

The Board further notes that VA medical records reflect that 
the veteran has degenerative joint disease of the right knee.  
The Board believes that it would be pertinent to obtain a 
medical opinion concerning the right hip claim.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  This law 
redefined the obligations of the VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits, including which evidence, if any, 
the appellant is expected to obtain and submit, and which 
evidence will be obtained by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In this case, the Court held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The record does not reflect that the appellant has been 
furnished the notice required by VCAA, to include as 
specified in 38 U.S.C.A. § 5103(a) and (b), relative to the 
claim for compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for the issues on appeal.  The Board notes 
that the July 2002 letter sent by the VA to the veteran was 
not adequate inasmuch as it informed the veteran of the 
evidence necessary to establish entitlement to service 
connection, and not what was required for a claim for 
compensation benefits pursuant to 38 U.S.C.A. § 1151.  It 
also failed to address the relative burdens on the VA and the 
veteran.  In addition, it did not address the claim for the 
residuals of the left total hip replacement.

The Board also notes that the veteran indicated that he was 
receiving Social Security disability benefits prior to 
turning age 65.  Such records should be obtained.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should issue a VCAA notice 
letter as to the claims for compensation 
based on 38 U.S.C.A. § 1151, in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, 38 C.F.R. § 3.159, 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and any other 
applicable legal precedent.  The letter 
should also advise the veteran that a 
disability rating and an effective date 
for the award of benefits will be 
assigned if the claim is granted, in 
accordance with Dingess.

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for any disability 
resulting from the right and left hip 
surgeries.  The veteran should be 
specifically requested to furnish the 
name of the physician who reportedly told 
him that his right lower extremity 
disabilities were attributable to the 
position of his hip, and the date of the 
visit during which such opinion was 
provided.  After securing any necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, which have not already 
been associated with the claims folder.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  The veteran should then be afforded a 
VA orthopedic examination by a physician 
to determine the nature and extent of any 
residuals of the right hip surgery.  All 
necessary tests should be performed.  The 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  

Following examination of the veteran and 
review of the claims file, the examiner 
is requested to furnish an opinion 
concerning whether it is at least as 
likely as not (50 percent probability or 
greater) that additional disability 
resulted from the right hip replacement 
surgery, to include from any alleged 
improper positioning of the prosthesis.  
If so, the examiner should indicate 
whether there was carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of the VA in furnishing the 
treatment; and was any additional 
disability due to an event not reasonably 
forseeable.  The rationale for any 
opinion expressed should be set forth.  

5.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claims 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



